CRIST, Judge.
Richard Lee Pollard appeals from the denial of his Rule 27.26 motion. Pollard’s contentions in this post-conviction proceeding center on the procedures used to identify him in his trial for first degree robbery. We affirm.
Pollard was convicted on November 30, 1966 and sentenced to twenty-five years in the Missouri Division of Corrections. Pollard’s appeal raised these same identification issues. The judgment was affirmed in State v. Pollard, 425 S.W.2d 106 (Mo.1968).
A post-conviction proceeding under Rule 27.26 cannot function as a substitute for a second appeal. It is a forum for review of alleged constitutional deficiencies which were not passed upon by the reviewing court in the direct appeal of the case. Wilhite v. State, 614 S.W.2d 33, 34 (Mo.App.1981). Rule 27.26, even under Pollard’s charge of ineffective assistance of counsel that his trial attorney failed to seek suppression in a pre-trial hearing of the in-court identification of Pollard by the victim, is not suitable for a second review of such alleged errors in identification procedures. See, Wolfe v. State, 613 S.W.2d 892, 894-95 (Mo.App.1981) and Wing v. State, 556 S.W.2d 226, 227 (Mo.App.1977). Since these issues were determined in Pollard’s direct appeal, the trial court quite properly denied the motion to vacate his conviction.
Judgment affirmed.
REINHARD, P.J., and SNYDER, J., concur.